Title: To George Washington from Captain Richard Dodge, 16 December 1775
From: Dodge, Richard
To: Washington, George



Chalsea [Mass.] Decr the 16th 1775
May it please your Excellency

I Have in Closed the Observation of the Day.
Last Eve[n]ing Eight men Runaway in a bote from Boston to our guard at the farry—arly in the mor[n]ing finding thay had been with the guard Immedetly forwooded them to the Cammete on the Commete Reception thay Clensed them by Smooking them and Lett them pass—one of tham was Capt. James

Warden who was Taken, in major mifflim Imploy who is Vary Desierous of Seeing the major.
Six of them are masters of Vassels and brought the in Closed Acctt I am yr most Humb. Servt

Richard Dodge Capt.


N.B. yeasterday one Large morter was Carred over to Bunker Hill the Troops are fillin Water Carring on board the Transports provision is Very Sca[r]ce the officers Say not more then anuf to Last them Six weeks one of the Gente man Say he Dined with a man that Dined with Lord parsey a feu Day ago upon horse beaff this from the men that Came out of Boston Last Night.

